                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

ROBERT LEE JOHNSON, JR.                                                     PLAINTIFF
ADC #100626

VS.                               5:19-CV-00013-BRW

ASA HUTCHINSON, Governor,                                                   DEFENDANTS
Arkansas, et al.


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 30th day of January, 2019.

                                                 /s/ Billy Roy Wilson ______________
                                                 UNITED STATES DISTRICT JUDGE


 
